Citation Nr: 0716330	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a current bilateral shoulder 
disability due to an injury sustained while on active duty.  

The veteran's service medical records contain several notes 
of treatment for a left shoulder disorder.  It is apparent 
that the veteran experienced a fall in September 1955 and 
sustained a contusion of the left shoulder.  The veteran has 
asserted that an unspecified accident occurred in June or 
July 1956, which was the root cause of a bilateral shoulder 
disability.  Given that the veteran's fall happened over 50 
years ago, the Board is not troubled by the difference in the 
documented date of an in-service fall versus the veteran's 
alleged date of onset.  Indeed, the September 1955 fall is 
the only in-service event which would appear to qualify as an 
accident and he did require medical treatment for his left 
shoulder at that time.  

Private medical records dated in recent years indicate 
treatment for a rotator cuff tear and osteoarthritis in the 
right shoulder.  It was reported in a June 2003 private 
medical report that the veteran required surgical correction 
of the right rotator cuff in 1991, but still had limitation 
of motion.  There is also evidence of a work-related left 
shoulder injury in August 1988, which resulted in an 
assessment of a contusion of the left shoulder.  

Given the history of in-service shoulder trauma and post-
service medical evidence of bilateral shoulder disabilities, 
the Board finds that an examination of the shoulders, which 
includes an opinion addressing the contended causal 
relationships, is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159 (2006)) 
is fully satisfied.  

2.  Contact the veteran to determine if 
there are any VA or nonVA medical records 
relating to evaluation or treatment for his 
right or left shoulder that have not been 
obtained.  Any additional relevant evidence 
that is identified must be secured and 
associated with the claims file. 

3.  Thereafter, the veteran should be 
afforded a VA orthopedic or joints 
examination to determine the nature, 
approximate onset date or etiology of any 
current disability of the right or left 
shoulder that many be present, to include 
arthritis.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records reflecting left shoulder trauma in 
September 1955 and subsequent treatment; 
and post-service medical records, to 
include a record of a 1988 work-related 
injury; and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any disability of either shoulder 
that is currently present began 
during service or as the result of 
any incident of active duty, to 
include the documented September 
1955 fall.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  The clinician is advised 
that if a conclusion cannot be 
reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

4.  After the development requested above 
has been completed to the extent possible 
and the completion of any additional 
development that may be indicated, re-
adjudicate the claim for service 
connection for a bilateral shoulder 
disability.  If the benefit sought on 
appeal is denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



